Title: To Benjamin Franklin from Robert Alexander, 3 September 1770
From: Alexander, Robert
To: Franklin, Benjamin


Dear Sir,
3 Sepr. 1770
Since my return to Scotland, I have been some days in the Country by which means I did not receive your Letter before yesterday. I return you a Thousand Thanks for the Trouble you have taken about the Harpsichord, the one you describe at 33 Guineas is precisely what is wanted and therefore you will please give orders to have it immediately packt up and Sent down, after putting it in the best order and I desire you will give Mr. Barron who has assisted you whatever you think he deserves. Both my Brothers desire to be remembr’d to you in the kindest manner and with my best Compliments to Mrs. Stevenson and your other Friends I remain Dear Sir, Your most humble and most obedient Servant
Robert Alexander
[In the margin:] There are every Week Ships going from London to Leith.
 
Addressed: To / Dr Ben. Franklin / Craven Street / London
